Response After Non-Final Office Action
This Office action is in response to the non-final filed on 7/21/2022. 
Claims 1, 3-14, 16-21 are pending in the application.
Claims 1, 3-14, 16-21 are rejected.
Claims 2 and 15 are cancelled. 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed July 21, 2022 have been fully considered 
and are respectfully found unpersuasive. 
The applicant argues the following:
[1] Morrell fails to disclose “wherein the second voltage is applied when or
after the electroactive polymer structure reaches the second actuation state for a first time during an application of the drive signal.”

Regarding [1], the examiner respectfully disagrees because Morrell discloses wherein the second voltage (Fig. 5A, 510) is applied when (Fig. 5A) or after (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) reaches the second actuation state (Fig. 5A, actuation state at second voltage 510) for a first time (Fig. 5A) during (Fig. 5A) an application (Fig. 5A) of the drive signal (Fig. 5A, drive voltage depicted in input waveform 500). Morrell is not silent on the second voltage being applied when or after the electroactive polymer structure reaches the second actuation state for a first time during an application of the drive signal, but rather, Morrell clearly discloses in Figure 5 that a second voltage (Fig. 5A, 510) is applied when (Fig. 5A) or after (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) reaches the second actuation state (Fig. 5A, actuation state at second voltage 510) for a first time (Fig. 5A) during (Fig. 5A) an application (Fig. 5A) of the drive signal (Fig. 5A, drive voltage depicted in input waveform 500). “Second actuation state” is broad language. It does not have to be anything other than an actuation state at a different voltage, or different time, or a different period, all of which are disclosed by Morrell.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-21 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Morrell et al. (U.S. Publication No. 2016/0063826; hereinafter “Morrell”).
Regarding claim 1, Morrell discloses a method of driving an actuator (Figs. 5A/12/14/17; [0282]), wherein the actuator (Figs. 5A/12/14/17; [0282]) comprises an electroactive polymer structure (Figs. 5A/12/14/17; [0282]), wherein the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) is arranged (Fig. 5A) to adopt (Fig. 5A) at least a first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) and a second actuation state (Fig. 5A, actuation state at second voltage 510), wherein the second actuation state (Fig. 5A, actuation state at second voltage 510) is different from (Fig. 5A) the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505), wherein the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) has a first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505) associated with it (Fig. 5A) and the second actuation state (Fig. 5A, actuation state at second voltage 510) has a second voltage (Fig. 5A, 510) associated with it (Fig. 5A), the method comprising: 
applying an overdrive period (Fig. 5A, period during 505) of a drive signal (Fig. 5A, drive voltage depicted in input waveform 500), 
wherein the drive signal (Fig. 5A, drive voltage depicted in input waveform 500) has a drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500), 
wherein the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is applied (Fig. 5A) to the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) 
for switching (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) from the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) to the second actuation state (Fig. 5A, actuation state at second voltage 510), 
wherein the overdrive period (Fig. 5A, period during 505) comprises a change (Fig. 5A, difference between 505 and voltage at beginning of time period 501) of the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) from the first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505) to an overdrive voltage (Fig. 5A, 505), wherein the change of the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is by an amount (Fig. 5A, difference between 505 and voltage at beginning of time period 501) that exceeds (Fig. 5A) a difference (Fig. 5A, difference between 510 and voltage at beginning of time period 501) between the second voltage (Fig. 5A, 510) and the first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505); and 
applying (Fig. 5A), a holding period (Fig. 5A, period during 510) of the drive signal (Fig. 5A, drive voltage depicted in input waveform 500), wherein the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is at the second voltage (Fig. 5A, 510) at least at the beginning (Fig. 5A) of the holding period (Fig. 5A, period during 510), wherein the second voltage (Fig. 5A, 510) is applied when (Fig. 5A) or after (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) reaches the second actuation state (Fig. 5A, actuation state at second voltage 510) for a first time (Fig. 5A) during (Fig. 5A) an application (Fig. 5A) of the drive signal (Fig. 5A, drive voltage depicted in input waveform 500).  
Regarding claim 3, Morrell discloses the method as claimed in claim 1, wherein the second voltage (Fig. 5A, 510) is maintained (Fig. 5A) at least as long (Fig. 5A) as the overdrive voltage (Fig. 5A, 505).  
Regarding claim 4, Morrell discloses the method as claimed in claim 1, 
wherein the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) comprises electrodes (Figs. 5A/12; [0260] – “…a touch sensor (not shown) may be integrated with the display 1202 or other element of the electronic device 1200. The touch sensor may be formed from one or more capacitive sensor electrodes or nodes that are configured to detect the presence and/or location of an object or the user's finger that is touching the surface of the display 1202. The touch sensor may include an array of sensing nodes formed in accordance with a mutual capacitance sensing scheme. Alternatively or additionally, the touch sensor may include one or more self-capacitive nodes or electrodes that are configured to detect a change in capacitive coupling when an object, such as a user's finger, contacts or nearly contacts a surface of the device body 1210 or other surface of the electronic device 1200. Other types of electronically sensing elements or nodes, including resistive, optical, inductive, or the like, may also be integrated into a surface of the electronic device 1200.”), 
wherein the electrodes (Figs. 5A/12; [0260]) are arranged (Figs. 5A/12; [0260]) to receive (Figs. 5A/12; [0260]) the drive signal (Fig. 5A, drive voltage depicted in input waveform 500), 
wherein the electrodes (Figs. 5A/12; [0260]) define a capacitor (Figs. 5A/12; [0260]) having a capacitance (Figs. 5A/12; [0260]), wherein the overdrive voltage (Fig. 5A, 505) is applied (Figs. 5A/12; [0260]) until (Figs. 5A/12; [0260]) a voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) differs (Figs. 5A/12; [0260]) from the second voltage (Fig. 5A, 510) by a predetermined amount (Figs. 5A/12; [0260]), and 
wherein the voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) changes (Figs. 5A/12; [0260]) to the second voltage (Fig. 5A, 510) after (Figs. 5A/12; [0260]) the voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) differs (Figs. 5A/12; [0260]) from the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12; [0260]).  
Regarding claim 5, Morrell discloses the method as claimed in claim 4, wherein the predetermined amount (Figs. 5A/12; [0260]) is less than 50% (Figs. 5A/12; [0260]).   
Regarding claim 6, Morrell discloses the method as claimed in claim 4, wherein the overdrive voltage (Fig. 5A, 505) is applied (Fig. 5A) until (Fig. 5A) a voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) is equal to (Figs. 5A/12; [0260]) or less than (Figs. 5A/12; [0260]) the second voltage (Fig. 5A, 510).  
Regarding claim 7, Morrell discloses the method as claimed in claim 4 wherein the overdrive voltage (Fig. 5A, 505) is applied (Fig. 5A) until (Fig. 5A) a voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) exceeds the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12; [0260]), such that the voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) changes back (Figs. 5A/12; [0260]) to the second voltage (Fig. 5A, 510) after (Figs. 5A/12; [0260]) the voltage across (Figs. 5A/12; [0260]) the capacitance (Figs. 5A/12; [0260]) exceeds (Figs. 5A/12; [0260]) the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12; [0260]).  
Regarding claim 8, Morrell discloses the method as claimed in claim 1, wherein during (Fig. 5A) the overdrive period (Fig. 5A, period during 505) the overdrive voltage (Fig. 5A, 505) is constant (Fig. 5A).  
Regarding claim 9, Morrell discloses the method as claimed in claim 1, wherein a combination (Fig. 5A) of the overdrive period (Fig. 5A, period during 505) and the holding period (Fig. 5A, period during 510) is a cycle (Fig. 5A), and wherein a period of the cycle (Fig. 5A) is larger (Fig. 5A; [0282] – “…FIG. 14 is a linear resonant type actuator that oscillates a spring-mass-damper at its resonance frequency. Although a linear resonant type actuator is shown and described, embodiments described herein may also be used with an eccentric rotating mass actuator that creates similar haptic output by spinning an off-center mass. In such embodiments, one full cycle of revolution of the rotating mass is equivalent to one period of the linear actuator.”) than a period (Fig. 5A) corresponding (Fig. 5A) to a resonant frequency (Fig. 5A) of the electroactive polymer structure (Figs. 5A/12/14/17; [0282]).  
Regarding claim 10, Morrell discloses a non-transitory computer readable medium (Fig. 17; [0349]; [0351] – API component) storing (Fig. 17; [0349]; [0351] – library/memory) a computer readable code (Fig. 17; [0349]; [0351] – software) stored (Fig. 17; [0349]; [0351] – library/memory), wherein the computer readable code (Fig. 17; [0349]; [0351] – software), when executed by a processor (Fig. 17; [0349]; [0351] – operating system), causes the processor (Fig. 17; [0349]; [0351] – operating system) to perform the method of claim 1.  
Regarding claim 11, Morrell discloses an actuator device comprising: 
an actuator (Figs. 5A/12/14/17; [0282]), the actuator (Figs. 5A/12/14/17; [0282]) comprising: 
an electroactive polymer structure (Figs. 5A/12/14/17; [0282]), 
wherein the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) is arranged (Fig. 5A) to adopt (Fig. 5A) at least a first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) and a second actuation state (Fig. 5A, actuation state at second voltage 510), 
wherein the second actuation state (Fig. 5A, actuation state at second voltage 510) is different from (Fig. 5A) the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505), 
wherein the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) is associated with (Fig. 5A) a first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505), and 
wherein the second actuation state (Fig. 5A, actuation state at second voltage 510) is associated with (Fig. 5A) a second voltage (Fig. 5A, 510); and a driver circuit (Fig. 17; [0349]; [0351] – API component) arranged (Figs. 5A/17) to apply (Figs. 5A/17) 
a drive signal (Fig. 5A, drive voltage depicted in input waveform 500) to the electroactive polymer structure (Figs. 5A/12/14/17; [0282]), 
wherein the drive signal (Fig. 5A, drive voltage depicted in input waveform 500) has a drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500), 
wherein the drive signal (Fig. 5A, drive voltage depicted in input waveform 500) is arranged (Fig. 5A) to switch (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) from the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) to the second actuation state (Fig. 5A, actuation state at second voltage 510), 
wherein the drive signal (Fig. 5A, drive voltage depicted in input waveform 500) comprises an overdrive period (Fig. 5A, period during 505) and a holding period (Fig. 5A, period during 510), 
wherein the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is changed (Fig. 5A) from the first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505) to an overdrive voltage (Fig. 5A, 505), 
wherein the change (Fig. 5A, difference between 505 and voltage at beginning of time period 501) of the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is by an amount (Fig. 5A, difference between 505 and voltage at beginning of time period 501) that exceeds (Fig. 5A) a difference (Fig. 5A, difference between 510 and voltage at beginning of time period 501) between the second voltage (Fig. 5A, 510) and the first voltage (Fig. 5A, voltage at beginning of time period 501/voltage prior to ramp up to 505) during (Fig. 5A) the overdrive period (Fig. 5A, period during 505), 
wherein the drive signal voltage (Fig. 5A, drive voltage depicted in input waveform 500) is set (Fig. 5A) at the second voltage (Fig. 5A, 510) at least during (Fig. 5A) a beginning (Fig. 5A) of the holding period (Fig. 5A, period during 510), 
wherein the second voltage (Fig. 5A, 510) is applied when (Fig. 5A) or after (Fig. 5A) the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) reaches (Fig. 5A) the second actuation state (Fig. 5A, actuation state at second voltage 510) for a first time (Fig. 5A) during (Fig. 5A) an application (Fig. 5A) of the drive signal (Fig. 5A, drive voltage depicted in input waveform 500), and 
wherein the holding period (Fig. 5A, period during 510) occurs after (Fig. 5A) the overdrive period (Fig. 5A, period during 505).  
Regarding claim 12, Morrell discloses the actuator device as claimed in claim 11, wherein the actuator (Figs. 5A/12/14/17; [0282]) comprises electrodes (Figs. 5A/12; [0260]) connected (Figs. 5A/12/14/17) to the driver circuit (Fig. 17; [0349]; [0351] – API component).  
Regarding claim 13, Morrell discloses the actuator device as claimed in claim 11, 
wherein the actuator device (Figs. 5A/12/14/17; [0282]) comprises a memory (Fig. 17; [0349]; [0351] – memory) storing (Fig. 17; [0349]; [0351] – memory) a lookup table (Fig. 17; [0349]; [0351] – library), 
wherein the lookup table (Fig. 17; [0349]; [0351] – library) lists (Fig. 17; [0349]; [0351]) a plurality of switching action data entries (Fig. 17; [0349]; [0351] – information/”functions, method, classes, objects, protocols, data structures, formats and/or other features…”), and 
wherein each data entry, from the plurality of switching action data entries (Fig. 17; [0349]; [0351] – information/”functions, method, classes, objects, protocols, data structures, formats and/or other features…”), relates to a particular switching (Figs. 5A/17; [0349]; [0351]) from the first actuation state (Fig. 5A, actuation state prior to ramp up to first voltage 505) to the second actuation state (Fig. 5A, actuation state at second voltage 510) and providing for (Figs. 5A/17; [0349]; [0351]) at least one switching response time value (Figs. 5A/17; [0349]; [0351]) achievable (Figs. 5A/17; [0349]; [0351]) for that particular switching (Figs. 5A/17; [0349]; [0351]) of the overdrive voltage (Fig. 5A, 505) and the overdrive period (Fig. 5A, period during 505).  
Regarding claim 14, Morrell discloses the actuator device as claimed in claim 11, further comprising a feedback system (Fig. 17, feedback through “return values”; [0349]; [0351]), 
wherein the feedback system (Fig. 17, feedback through “return values”; [0349]; [0351]) determines an actuation state (Fig. 5A) of the actuator (Figs. 5A/12/14/17; [0282]), and 
wherein the feedback system (Fig. 17, feedback through “return values”; [0349]; [0351]) sets (Fig. 17; [0349]; [0351]) and/or changes (Fig. 17; [0349]; [0351]) one or more (Fig. 17; [0349]; [0351]) of: a level (Figs. 5A/17; [0349]; [0351]), a duration (Figs. 5A/17; [0349]; [0351]), or a waveform shape (Figs. 5A/17; [0349]; [0351]) of the overdrive voltage (Fig. 5A, 505) based on the determined actuation state (Figs. 5A/17; [0349]; [0351]).  
Regarding claim 16, Morrell discloses the method as claimed in claim 1, wherein the second voltage (Fig. 5A, 510) is maintained (Fig. 5A) at least twice as long (Fig. 5A) as the overdrive voltage (Fig. 5A, 505).  
Regarding claim 17, Morrell discloses the method as claimed in claim 1, wherein during the overdrive period (Fig. 5A, period during 505) the overdrive voltage (Fig. 5A, 505) changes (Fig. 5A) from an initial value (Fig. 5A, initial value of 505) to the second voltage (Fig. 5A, 510).  
Regarding claim 18, Morrell discloses the actuator device as claimed in claim 11, wherein the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) comprises electrodes (Figs. 5A/12; [0260]) connected (Figs. 5A/12/17; [0260]; [0349]; [0351]) to the driver circuit (Fig. 17; [0349]; [0351] – API component). 
Regarding claim 19, Morrell discloses the actuator device as claimed in claim 11, wherein the electroactive polymer structure (Figs. 5A/12/14/17; [0282]) comprises electrodes (Figs. 5A/12; [0260]), 
wherein the electrodes (Figs. 5A/12; [0260]) are arranged (Figs. 5A/12/14/17; [0282]) to receive (Figs. 5A/12/14/17; [0282]) the drive signal (Fig. 5A, drive voltage depicted in input waveform 500), 
wherein the electrodes (Figs. 5A/12; [0260]) define a capacitor (Figs. 5A/12/14/17; [0282]) having a capacitance (Figs. 5A/12/14/17; [0282]), wherein the overdrive voltage (Fig. 5A, 505) is applied (Figs. 5A/12/14/17; [0282]) until (Figs. 5A/12/14/17; [0282]) a voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) differs (Figs. 5A/12/14/17; [0282]) from the second voltage (Fig. 5A, 510) by a predetermined amount (Figs. 5A/12/14/17; [0282]), and 
wherein the voltage across (Figs. 5A/12/14/17; [0282]) the capacitance changes (Figs. 5A/12/14/17; [0282]) to the second voltage (Fig. 5A, 510) after (Figs. 5A/12/14/17; [0282])  the voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) differs (Figs. 5A/12/14/17; [0282]) from the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12/14/17; [0282]).  
Regarding claim 20, Morrell discloses the actuator device as claimed in claim 19, wherein the overdrive voltage (Fig. 5A, 505) is applied (Fig. 5A) until a voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) is equal to (Figs. 5A/12/14/17; [0282]) or less than (Figs. 5A/12/14/17; [0282]) the second voltage (Fig. 5A, 510).  
Regarding claim 21, Morrell discloses the actuator device as claimed in claim 19, wherein the overdrive voltage (Fig. 5A, 505) is applied (Fig. 5A) until a voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) exceeds (Figs. 5A/12/14/17; [0282]) the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12/14/17; [0282]), such that the voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) changes back (Figs. 5A/12/14/17; [0282]) to the second voltage (Fig. 5A, 510) after (Figs. 5A/12/14/17; [0282]) the voltage across (Figs. 5A/12/14/17; [0282]) the capacitance (Figs. 5A/12/14/17; [0282]) exceeds (Figs. 5A/12/14/17; [0282]) the second voltage (Fig. 5A, 510) by the predetermined amount (Figs. 5A/12/14/17; [0282]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837